DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the preliminary amendment filed on 9 September, 2020. As directed by the amendment: claims 3-5, 7, and 10-20 have been amended, no claim has been cancelled nor added. Thus, claims 1-20 are presently pending in this application.

Drawings
New corrected drawings in compliance with PCT Rule 11.13 are required in this application because any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). The provided drawings lack structural details. Arrows and numbers alone are insufficient for portraying structural details.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
“The invention provides” and “a method is also provided” are implied language and should be avoided.
“comprising” is legal phraseology that should be avoided and should be replaced with --including--.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities: “one or hydrophilic” should be --one or more hydrophilic--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 6, 9, 10, 12, 13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 9, “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specificity for the hydrophilic fluid is indefinite.
Regarding claims 3 and 10, the recitation “the device does not apply…force or energy” is considered to be a negative limitation, which renders the claim indefinite because it was an attempt to claim the invention by excluding what the device does not do rather than distinctly and particularly pointing out what the device does do. See MPEP 2173.05(i).
Regarding claim 6, the limitation “or greater than” is unclear as to what is being compared to.
Regarding claim 12, the limitations "the retina" and “the retinal pigmented epithelium (RPE)” lack sufficient antecedent basis.
Regarding claims 5, 9, 12, 13, 15-20, the term "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ide et al. (US 20170165122 A1).
Regarding claim 1, Ide discloses a device for surgery (see Abstract) comprising: 
a body comprising a handle 12 ("handle part 12"; [0068]; FIG. 1) and 
one or hydrophilic extension or probe 11 ("tip sponge part 11"; [0074-0076]; FIG. 1; NOTE: all of the water-absorbing sponge materials disclosed by Ide are hydrophilic), 
wherein the device is adapted for removal of hydrophilic fluid ("surgical fluid-absorbing instrument, which can absorb an amount of fluid several times as large as that of the surgical sponge"; [0016]).
Regarding claim 2 and 9, Ide discloses the device removes the hydrophilic fluid by one or more of cohesive attraction, adhesion and capillary action ("its micropores cause capillary phenomenon"; [0074]); and 
wherein the removal is at least substantially specific for the hydrophilic fluid ("At least the retaining sponge part is water-absorbing"; see Abstract).
Regarding claim 3 and 10, Ide discloses the device does not apply any extraneous or additional force or energy ([0074-0076]; NOTE: the fluid-absorption action of the sponge due to hydrophilic nature of the water-absorbing sponges does not apply any extraneous or additional force or energy).
Regarding claim 4 and 11, Ide discloses the device applies aspiration to assist in removal of the hydrophilic fluid ("perform a continuous water draining job together with the pump function"; [0098]; FIG. 6B).
Regarding claim 5, Ide discloses the device comprises a bore 15 ("drain port 15"; [0098]; FIG. 6B) to allow passage of air for aspiration of fluid from an eye ("to control the draining path"; [0098]).
Regarding claim 6, as best understood, Ide discloses the bore comprises a diameter of 5; 6; 7; 8; 9; 10; 11; 12; 13; 14; 15; 16; 17; 18; 19; 20; 21; 22; 23; 24; 25; 26; 27; 28; 29; 30; 35; 40 or greater than, gauge (diameter of handle part 12 "is about 5 through 10 mm"; [0070]; FIG. 6A shows the bore 15 being smaller than the handle part 12, therefore the bore 15 comprises a diameter of 5 or greater gauge. NOTE: 5 gauge is about 5 mm according to the American Wire Gauge system).
Regarding claim 7, Ide discloses the device is for use in eye surgery ("ophthalmologic surgery"; [0001]).
Regarding claim 8, Ide discloses a method for removal of hydrophilic fluid (see Abstract), the method comprising: 
contacting the hydrophilic fluid with one or more hydrophilic extension or probe to thereby remove the hydrophilic fluid ("The tip sponge part 11 constitutes an example of the first fluid-absorbing part and absorbs the blood occurring in the surgery and/or fluid (moisture)"; [0068]).
Regarding claim 12, Ide discloses the fluid is removed by the one or more hydrophilic extension or probe ("absorbs the blood occurring in the surgery and/or fluid (moisture)"; [0068]) conforming to a junction between the retina and the retinal pigmented epithelium (RPE) ("has both of flexibility and suitable elasticity"; [0074]; NOTE: the sponge is able to conform to a junction between the retina and the retinal pigmented epithelium (RPE) given its flexibility and elasticity).
Regarding claim 13, Ide discloses the fluid removed is from between edges of a conjunctiva (NOTE: Ide's disclosure is inherently able to remove fluid from between edges of a conjunctiva).
Regarding claim 14, Ide discloses the fluid removed is moisture from an intraocular lens (IOL) or other surface (NOTE: Ide's disclosure is inherently be able to remove fluid from an intraocular lens (IOL) or other surface).
Regarding claim 16, Ide discloses A kit for surgery ("syringe 90: A pipette, a suction tube, an electric pump and the like" comprises of the kit; [0100]) comprising the device of claim 1 (see FIG. 6B).
Regarding claim 17, Ide discloses the one or more of cohesive attraction, adhesion and capillary action is a result of non-covalent bonding ("its micropores cause capillary phenomenon"; [0074]; NOTE: capillary action is inherently a result of cohesion, adhesion, and surface tension, all of which are non-covalent bonding forces).
Regarding claim 18, Ide discloses the one or more hydrophilic extension or probe comprises polyvinyl acetate (PVA) ("PVA sponge material"; [0074]).
Regarding claim 19, Ide discloses the one or more hydrophilic extension or probe comprises a large surface area (see FIG. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ide et al.
Regarding claim 15, Ide discloses a connection, such as between a drain port 15 and a syringe 90 or electric pump, ([0098]-[0100]; see FIG. 6B) for the purpose of allowing forcible and continuous draining ([0099]-[0100]). Ide does not explicitly disclose that the connection is leak free. However, one of ordinary skill in the art would appreciate that a leak-free connection between drain port 15 and hose 91 would be required in order to provide efficient suction and drainage ([0098]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the connection between drain port 15 and hose 91 leak free, for the purpose of ensuring efficient suction and drainage ([0098]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ide in view of Rainin (US 6565544 B1).
Regarding claim 20, Ide discloses that the one or more hydrophilic extension or probe comprises a diameter ("pores each having an inside diameter of about some mm"; [0123]). Ide fails to disclose that the diameter is between 50 microns to 700 microns. However, Rainin teaches a blood removal device with a wicking element with a diameter a diameter from 50 microns to 700 microns ("50-micron pore size"; col. 4 line 7-8). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ide’s device such that the one or more hydrophilic extension or probe comprises a diameter from 50 microns to 700 microns, as taught by Rainin, for the purpose of providing suitable dimension for the probe such that components of blood may be absorbed (col. 4 line 2-8).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
OUCHI (JP 3689202 B2) - cotton swab having a water-absorbing member such as cotton attached to the tip of a shaft
AKURA et al. (US 20150100044 A1) - draining device for eye surgery with capillary action

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785